Citation Nr: 9921839	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  97-26 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of right 
ankle sprain.

2.  Entitlement to an increased evaluation for low back pain, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to October 
1996.  This appeal arises from a December 1996 rating 
decision of the Department of Veterans Affairs (VA), 
Washington, D.C., regional office.  Subsequently, the claims 
folder was transferred to the St. Petersburg, Florida, 
regional office (RO).  

The Board notes that a July 1998 RO decision addressed 
additional issues.  A notice of disagreement with that 
decision was received in July 1998, and a statement of the 
case was issued in November 1998.  As no substantive appeal 
had been received at the time the case was transferred to the 
Board, those issues are not currently on appeal.

The issues of entitlement to an evaluation in excess of 10 
percent for low back pain, and for a compensable evaluation 
for sinusitis, will be addressed in the remand portion of 
this document.


FINDINGS OF FACT

1.  The objective medical evidence shows no chronic right 
ankle pathology during the veteran's period of active duty or 
currently; his right ankle sprain in 1986 appears to have 
healed without objective residuals.  

2.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claim of service connection for residuals 
of right ankle sprain is plausible.  

3.  VA has no statutory duty to assist a veteran in the 
development of facts pertinent to a claim that is shown to be 
not well grounded.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well grounded 
claim of service connection for residuals of right ankle 
sprain.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claim because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990). 

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for service connection to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1998) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After reviewing the evidentiary record concerning the issue 
of service connection for residuals of right ankle sprain, 
the Board concludes that the veteran's claim for service 
connection for that condition is not well grounded.

The service medical records show that in November 1986, the 
veteran was seen with right ankle pain following physical 
training.  A grade II sprain was diagnosed.  He was 
prescribed crutches, an ace bandage, heat and elevation.  The 
following week he was seen for follow-up, and the ankle 
sprain was noted to be healing properly, with some swelling 
and bruising noted.  There were no further right ankle 
complaints noted during the remainder of the veteran's 
service, and periodic examinations in January 1988 and March 
1993 indicated normal lower extremity findings.  There is no 
objective postservice medical evidence of a right ankle 
disability.

The objective medical evidence shows no chronic right ankle 
pathology during the veteran's period of active duty or 
currently.  His right ankle sprain in 1986 appears to have 
healed without objective residuals.  The veteran's lay 
statements to the effect that he has a current right ankle 
disability which is attributable to the sprain during service 
are not supported by objective medical evidence and are not 
competent evidence to support a finding on a medical question 
requiring special experience or special knowledge.  His own 
statements as to medical diagnoses are not competent to 
render his claim well-grounded.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of objective medical 
evidence to support the veteran's contentions, his claim is 
not well grounded.

The medical evidence in this case does not provide a basis 
upon which to conclude that the veteran has a chronic right 
ankle disability that originated during or resulted from 
active service.  Based upon the foregoing, the Board 
concludes that he has failed to meet his initial burden of 
presenting evidence that his claim for service connection for 
that disability is plausible or otherwise well-grounded.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Under these 
circumstances, the claim is denied.  Edenfield v. Brown, 8 
Vet. App. 384 (1995) (en banc).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claim well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

The Board has noted the accredited representative's argument 
that certain provisions of M21-1 are the equivalent of VA 
regulations and are applicable to the duty to assist when a 
claim is not well grounded.  However, the Board notes that a 
recent decision of the United States Court of Appeals for 
Veterans Affairs (Court) determined that the cited provisions 
were not substantive but merely interpretive rules.  Morton 
v. West, No. 96-1517 (U.S. Vet. App. July 14, 1999).


ORDER

Service connection for residuals of right ankle sprain is 
denied.


REMAND

The veteran is currently seeking increased evaluations for 
his service connected low back pain and sinusitis.  Review of 
the record indicates that the veteran was last examined for 
VA compensation purposes in July and August 1997.  The August 
1997 VA orthopedic examination did not properly measure the 
veteran's range of lumbosacral spine motion with a 
goniometer; the examiner provided estimated findings only.  
The examination did not include comments on the functional 
loss associated with the service connected low back 
disability.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that 38 C.F.R. §§ 
4.40, 4.45 (1998) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "function loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (1998), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  38 
C.F.R. § 4.40 (1998).  The factors involved in evaluating, 
and rating, disabilities of the joints include: weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or, pain on movement.  38 C.F.R. § 4.45 (1998).  
These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).

The above Court decision, when considered in light of the 
inadequate VA examination findings, makes it necessary for 
the veteran to undergo a VA orthopedic examination for 
objective measurement of range of motion and  assessment of 
the functional loss associated with the service connected low 
back disability.

Subsequent to the July 1997 VA sinus examination, the veteran 
has reported constant discharge, and crusting.  A current VA 
ear, nose and throat examination is necessary for proper 
evaluation of the veteran's service connected sinusitis.  

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).  
Accordingly, the RO should schedule the veteran for a VA 
orthopedic examination of the low back and for a VA ear, nose 
and throat examination.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  In view of the 
foregoing, the case is remanded to the RO for the following:

1.  The RO should schedule the veteran 
for an examination by a VA orthopedist to 
determine the nature and extent of any 
current low back pathology.  The entire 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the examination.  
The examination report should contain 
detailed accounts of all manifestations 
of joint pathology found to be present.  
All necessary tests, including X-ray 
studies, should be conducted and the 
examiner should review the results of the 
testing prior to completion of the 
report.  Special attention should be 
given to the presence or absence of pain, 
any limitation of motion, instability and 
weakness.  The examination report should 
include descriptions of the effect, if 
any, of the veteran's pain on the 
function and movement of the low back.  
The ranges of lumbosacral spine motion 
must be measured with a goniometer.  The 
report of examination should include 
complete rationale for the conclusions 
reached.

2.  The veteran should be accorded a VA 
ear, nose and throat examination to 
determine the current extent of the 
service connected sinusitis.  All 
necessary special studies or tests are to 
be accomplished.  The examination report 
should include a detailed account of all 
pathology found to be present.  The 
examiner should indicate the frequency 
and duration of the veteran's episodes of 
sinusitis and any antibiotic treatment, 
and the presence of headaches, pain, 
purulent discharge or crusting.  The 
entire claims folder and a copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to the 
examination.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development actions have been conducted 
and completed in full.  If an examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

Following completion of the above, the RO should review the 
veteran's claims with regard to the additional evidence 
obtained.  A supplemental statement of the case should be 
furnished to the veteran and his representative.  They should 
be given a reasonable opportunity to respond.  Thereafter, 
the case should be returned to the Board for further 
appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

